         Case 1:20-cr-00160-MKV Document 169 Filed 03/27/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       March 27, 2020


VIA ECF

The Honorable Mary Kay Vyskocil
United States District Court
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

                           Re:     United States v. Navarro, et al., 20 Cr. 160

Dear Judge Vyskocil:

         The Government writes in response to the Court’s March 26, 2020 Order directing the
parties to confer and the Government to file a letter regarding scheduling for an arraignment and
initial conference and exclusion of time under the Speedy Trial Act. The Government proposed to
defense counsel dates and times for an initial conference and requested that defense counsel
contact the Government by noon on March 27, 2020 with any conflicts. As of the time of this
filing, no attorneys have indicated a conflict with the Government’s proposals. Accordingly, the
Government respectfully submits the following dates and times for an arraignment and initial
conference:

April 2 at 2:30 PM
April 3 at 2 PM
April 3 at 3 PM

        The Government further requests that time be excluded from today’s date up to the date of
the initial conference, and that the “ends of justice served by the granting of such continuance
outweigh the best interests of the public and the defendant in a speedy trial.” 18 U.S.C. §
3161(h)(7)(A); see also § 3161(h)(7)(B)(ii) (“The factors, among others, which a judge shall
consider in determining whether to grant a continuance . . . [include] [w]hether the case is so
unusual or so complex, due to the number of defendants, the nature of the prosecution, or the
existence of novel questions of fact or law, that it is unreasonable to expect adequate preparation
for pretrial proceedings or for the trial itself within the time limits established by this section.”).




[Continued]
         Case 1:20-cr-00160-MKV Document 169 Filed 03/27/20 Page 2 of 2
                                                                                            Page 2




       Exclusion of time will facilitate discussions regarding the production and review of
discovery, and is further warranted for the reasons set forth in the Court’s order of March 22, 2020,
and the District Court’s Standing Order M-10-468, 20 Misc. 154. The Government has consulted
with defense counsel, who do not object to the exclusion of time.




                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                          by: __/s/_Sarah Mortazavi________________
                                              Sarah Mortazavi
                                              Andrew Adams
                                              Benet Kearney
                                              Assistant United States Attorneys
                                              (212) 637-2520 / 2340 / 2260


Cc: All counsel (via ECF)
